

	

		II

		109th CONGRESS

		1st Session

		S. 1284

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 21, 2005

			Mrs. Boxer (for herself

			 and Mrs. Feinstein) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To designate the John L. Burton Trail in

		  the Headwaters Forest Reserve, California. 

	

	

		1.Designation of John L. Burton

			 trail

			(a)Short

			 titleThis Act may be cited

			 as the John L. Burton Trail Act.

			(b)Designation of

			 John L. Burton trailAny

			 trail authorized by the final management plan under section 501(i) of Public

			 Law 105–33 (111 Stat. 1613) for Headwaters Forest Reserve, California, that is

			 constructed to provide access to the southern end of the Headwaters Grove near

			 the existing Salmon Trailhead shall be known as the John L. Burton

			 Trail.

			

